Dismiss and Opinion Filed December 4, 2013.




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-08-01460-CV

          DECO-DENCE LLC, JUSTIN BURGESS, AND MARK MCCAY, Appellants
                                     V.
                            JOHN CARNEY, Appellee

                                  On Appeal from the County Court at Law No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-07-14769-E

                                           MEMORANDUM OPINION
                                      Before Justices FitzGerald, Lang, and Fillmore
                                                 Opinion by Justice Lang
           The Court has before it appellee’s November 15, 2013 motion to dismiss the appeal. In

the motion, appellee states the parties have settled and compromised all claims, matters, and

causes of action between and among them and no longer wish to pursue the appeal. 1 We grant

the motion and dismiss the appeal.



                                                                             /Douglas S. Lang/
                                                                             DOUGLAS S. LANG
                                                                             JUSTICE

081460F.P05




   1
       Although appellee states the motion is not agreed, appellants did not file a response to the motion.
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

DECO-DENCE LLC, JUSTIN BURGESS,                    On Appeal from the County Court at Law
AND MARK MCCAY, Appellants                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CC-07-14769-E.
No. 05-08-01460-CV        V.                       Opinion delivered by Justice Lang, Justices
                                                   FitzGerald and Fillmore participating.
CARNEY, JOHN, Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 4th day of December, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




081460.op.docx                              –2–